Rhodes, J, (dissenting).
The learned court below, in his charge to the jury, stated that pursuant to section 55 of the charter of the city of Cohoes, the mayor had authority to enter into a contract with these plaintiffs for an examination of the books and accounts of any and all of the offices and the departments of the city of Cohoes.
*25It is elemental that the mayor possessed only the power conferred upon him by statute. The only authority thus conferred is contained in said section 55, which gives the mayor authority to make such examination or to appoint one or more competent persons thus to examine.
The section does not in express terms empower the mayor to enter into any contract providing for compensation to the person thus appointed. The power to enter into the contract in question must, therefore, be found, if at all, in the implication to be drawn from the authority expressly conferred.
Implied powers are those necessarily or fairly implied or incident to the powers expressly granted, and those which are essential to the declared objects and purposes of the corporation, not simply convenient but indispensable. Any fair, reasonable doubt concerning the existence of power is resolved by the courts against the corporation, and the power is denied. (See Dillon Mun. Corp. [4th ed.] § 89; Matter of Locust Avenue, 93 App. Div. 419; Schneider v. City of Rochester, 160 N. Y. 165; Armstrong v. Village of Fort Edward, 159 id. 318; Mayor, etc., of N. Y. v. Sands, 105 id. 210; Cain v. Warner, 45 App. Div. 450; Wakefield v. Brophy, 67 Misc. 298; affd., 144 App. Div. 905; 207 N. Y. 772.
In Cain v. Warner (supra) it was held that the board of police commissioners of the city of Rochester had implied power to employ a police surgeon to render services made necessary by the rules and regulations for the government and discipline of the force, such rules having been adopted pursuant to authority conferred by the charter. In that case the trial court expressly found that the services of the police surgeon were necessary.
In Wakefield v. Brophy (supra) the trustees of the village of Port Chester employed an expert accountant to make an examination of past taxes and assessments and various compilations therefrom, and to devise a new and efficient system of bookkeeping and accounting and for the instruction of various village officers. In a taxpayer’s action the Special Term held that the necessity of such employment had not been shown, and granted judgment to the plaintiff restraining the trustees from paying such accountant.
It may be granted that the mayor is the sole judge of whether and when an examination shall be made either by himself or by his appointee, the necessity therefor resting entirely within his discretion. It does not follow, however, that he is thereby clothed with authority to incur financial obligation which may be charged against the municipality. If a proper investigation can be had only by the assistance of hired experts, then such hiring, being necessary to accomplish and effectuate the investigation, would be *26within the implied powers incident to the examination. If such an examination could be conducted properly and effectively without hiring accountants, and their employment for compensation were not fairly and reasonably required, then such employment would not be a necessary incident to the examination, and authority so to employ would not be implied from the powers expressly granted.
This is made clearer when we consider that the statute contemplates that the mayor himself may conduct such an examination. The mayor may not be an accountant, and the investigation may not require a specialist; perhaps it may, but that is a fact to be proven. Clearly, the hiring of unnecessary assistants would not be justified from the standpoint of rendering the city liable.
The necessity for such services was, therefore, a vital factor in determining the authority of the mayor to contract for the services and compensation of plaintiffs. Such necessity was neither asserted in the complaint nor on the trial, nor was the question submitted to the jury.
The defendant insisted throughout that the mayor had no authority to make the contract in question, in so far as to render it binding as against the city, and this contention necessarily embraces the proposition that the services were unnecessary and, therefore, not within the implied powers of the mayor. The court charged the jury that “ Section 55 of the Cohoes Charter, which purports to give the Mayor authority to make such an agreement as is claimed was here made, contemplates that the persons employed by the Mayor under that section will be paid or compensated.” To this the defendant excepted.
Because it has not been determined that the services of plaintiffs were necessary, the plaintiffs’ case lacks one of the essential elements required to establish the authority of the mayor to enter into the contract in question.
In passing, attention may be called to the fact that the alleged contract is in the form of a letter whereby he requests plaintiffs to make an examination, and it further states: “ In the course of this examination, I desire to have your recommendations as to the installation of a better system of accountancy and financial management, in order that the accounts may be kept and the financial affairs carried on in a manner which shall give to the heads of the department and the Mayor both complete and intelligible reports, and also be of such a nature that the same may be available to and understandable by the citizens of Cohoes at any and all times.”
Said section 55 does not expressly authorize the mayor to appoint any one to recommend or provide a system of accountancy and financial management. It seems a far stretch of the imagination *27to say that such authorization is implied from the express language of the section permitting the mayor to appoint a person to make an examination.
In this respect the attempted contract seems clearly beyond any express or implied power conferred upon the executive.
For the reasons stated, and in the interests of justice, the judgment should be reversed and a new trial granted, with costs to the appellant to abide the result.